DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 2, 4, 6, 7, 9 and 10, the recitation “elastically facing” or “elastically faces” is indefinite because the metes and bounds of the phrase(s) is unclear.  If a first element is elastically facing or elastically faces a second element, is the applicant trying to imply that the first element is an elastic material?  Or is the applicant trying to state that the first element is just biased towards the second element?  Or a combination of both?    

Regarding claim 11, it is unclear if the claim is meant to be a dependent claim or an independent claim.  Note that claim 1 recites a hanger while claim 11 recites a hanging device including a plurality of hangers.  The examiner suggests removal of the dependency statement and incorporating all the limitations of claim 1 within claim 11.  Additionally, claim 11 recites the limitation "the plurality of hangers for preventing the reverse flow of the cloth" in the second line of the claim and the limitation "the body" in the last line of the claim.  There is insufficient antecedent basis for these limitations in the claim.  Note that claim 1 only includes a single hanger, not a plurality of hangers.  
All remaining claims are dependent form one of the above claims and therefore also rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D’ARTELL (US 9,587,659 B1).

Regarding claim 2, D’ARTELL discloses the hanger pressure adjustment piece (125 and/or 129) extending from one of the pair of supports (106) and the reverse flow preventing piece (116) extending from the hanging pressure adjusting piece (125 and/or 
Regarding claim 3, D’ARTELL discloses the hanging pressure adjusting piece projection (126, 128) being formed on a support (106) connected to the hanging pressure adjusting piece (125 and/or 129; particularly note element 129) (Figures 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over GOULDSON (US D567,518 S) in view of D’ARTELL (US 9,587,659 B1).
GOULDSON discloses a garment hanging device comprising a plurality of hangers (i.e. clips/clamps) being arranged in an extension direction of a body of the hanging device (Fig. 1).  However, GOULDSON fails to disclose the hangers having the form of claim 1.  D’ARTELL teaches a hanger (i.e. clamp/clip) comprising all the particulars of claim 1, as discussed above, in order to hold a sheet object in a secure manner that prevents slippage thereof.  Accordingly it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have replaced the hangers (i.e. clamps/clips) of GOULDSON with that of D’ARTELL in order to hold clothing in a secure manner that prevents slippage thereof.   

Allowable Subject Matter
Claims 4-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record, as cited on the attached PTO-892, and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642.  The examiner can normally be reached on 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732